Case 5:21-mj-00007-STE Document1 Filed 01/13/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
Plaintiff,
-VS- No. 21-MJ- STE
MCKINSEY D. WHITE,
Defendant. Violation: 18 U.S.C. § 641
INFORMATION

The United States Attorney charges:
Count 1
On or about December 6, 2020, in the Western District of Oklahoma at the Fort
Sill Military Reservation, at or near 1718 Macomb Road,
wee eee ee eee ee ee eee MCKINSEY D. WHITE, - - - - - - -----------

the defendant, did steal, purloin, and knowingly convert to her use a thing of value of the
United States, to wit: two bottles of cologne.

All in violation of Title 18, United States Code, Section 641.

Dated this 13" day of January 2021.

TIMOTHY J. DOWNING
United States Attorney

V(X

KELSEY A. KORNBLUT
Special Assistant U.S. Attorney
Office of the Staff Judge Advocate
Taylor Hall

Fort Sill, Oklahoma 73503
Telephone: (580) 442-3900

 
